10
11
12
13
14
15

16

18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page1of18 Page ID#:13

 

 

 

 

 

 

 

FILED
NICOLA T. HANNA CLERK, U.S. DISTRICT COURT
United States Attorney
BENJAMIN R. BARRON June 11. 2020
Assistant United States Attorney >
Chief, Santa Ana Branch Office CENTRAL DISTRICT OF CALIFORNIA
JENNIFER L. WAIER (Cal. Bar No. 209813) BY; ™PCDEEPUTY

 

Assistant United States Attorney
United States Courthouse
411 West 4th Street, Suite 8000
Santa Ana, California 927012
Telephone: (714) 338-3550
Facsimile: (714) 338-3708
E-mail: Jennifer.Waier@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, No. 8:20-cr-00068 JVS
Plaintiff, PLEA AGREEMENT FOR DEFENDANT
PATRICK WONG
Vv.
PATRICK WONG,
Defendant.

 

 

 

 

1. This constitutes the plea agreement between PATRICK WONG
(“defendant”) and the United States Attorney’s Office for the Central
District of California (“the USAO”) in the above-captioned case.

This agreement is limited to the USAO and cannot bind any other
federal, state, local, or foreign prosecuting, enforcement,
administrative, or regulatory authorities.

DEFENDANT’ S OBLIGATIONS

 

Zi: Defendant agrees to:
a. Give up the right to indictment by a grand jury and,
at the earliest opportunity requested by the USAO and provided by the

Court, appear and plead guilty to a single-count information charging

 

 
10

li

12

13

14

15

L6

17

18

Le

20

21

22

23

24

Zo

26

27

28

 

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page 2of18 Page ID#:14

defendant with one count of wire fraud, in viclation of 18 U.S.C.
$ 1343.

Dx Agree that all court appearances, including his change
of plea hearing and sentencing hearing, may proceed by video-
teleconference (“VTC”) or telephone, if VTC is not reasonably
available, so long as such appearances are authorized by General
Order 20-04 or another order, rule, or statute. Defendant
understands that, under the Constitution, the United States Code, the
Federal Rules of Criminal Procedure (including Rules 11, 32, and 43),
he may have the right to be physically present at these hearings.
Defendant understands that right and, after consulting with counsel,
voluntarily agrees to waive it and to proceed remotely. Defense
counsel also joins in this consent, agreement, and waiver.
Specifically, this agreement includes, but is not limited to, the
following:

‘Leos Defendant consents under Federal Rules of
Criminal Procedure 5(f) and 19{c) and Section 15002 (b) cf the CARES
Act to proceed with his initial appearance and arraignment by VTC or
telephone, if VTC is not reasonably available.

ii. Defendant consents under Section 15002(b) of the
CARES Act to proceed with his waiver of indictment, under Federal
Rule of Criminal Procedure 7(b), by VIC or telephone, if VTC is not
reasonably availiable.

if. Defendant Consents under Section 15002 (8) of the
CARES Act to proceed with his change of plea hearing by VTC or

telephone, if VTC is not reasonably available.

 

 
10
11
12
dead
14
18
16
17
18
Le
20
aa
22
oo
24
25
26
Zi
28

 

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page 3o0f18 Page ID#:15

iv. Defendant consents under Section 15002 (b}) of the
CARES Act to proceed with his sentencing hearing by VTC or telephone,
if VTC is not reasonably available.

Vv. Defendant consents under 18 U.S.C. § 3148 and
Section 15002(b) of the CARES Act to proceed with any hearing
regarding alleged violations of the conditions of pre-trial release
by VTC or telephone, if VTC is not reasonably available.

Ce Not contest facts agreed to in this agreement.

a... Abide by all agreements regarding sentencing contained
in this agreement.

e. Appear for all court appearances, surrender as ordered
for service of sentence, obey all conditions of any bond, and obey
any other ongoing court order in this matter.

f. Not commit any crime; however, offenses that would be
excluded for sentencing purposes under United States Sentencing
Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4Al1.2(c) are not
within the scope of this agreement.

g's Be truthful at all times with Pretrial Services, the
United States Probation Office, and the Court.

h. Pay the applicable special assessment at or before the
time of sentencing unless defendant lacks the ability to pay and
prior to sentencing submits a completed financial statement on a form
to be provided by the USAO.

THE USAO'S OBLIGATIONS

 

3% The USAO agrees to:
a. Not contest facts agreed to in this agreement.
b. Abide by all agreements regarding sentencing contained

in this agreement.

 

 
 

16
11
12
13
14
i5
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page 4of18 Page ID #:16

Cc. At the time of sentencing, provided that defendant
demonstrates an acceptance of responsibility for the offense up to
and including the time of sentencing, recommend a two-level reduction
in the applicable Sentencing Guidelines offense level, pursuant to
U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an
additional one-level reduction if available under that section.

d. Recommend that defendant be sentenced to a term of
imprisonment no higher than the low end of the applicable Sentencing
Guidelines range, provided that the offense level used by the Court
to determine that range is 20 or higher and provided that the Court
does not depart downward in offense level or criminal history
category. For purposes of this agreement, the low end of the
Sentencing Guidelines range is that defined by the Sentencing Table
in U.S.S.G. Chapter 5, Part A.

e@. Should the Court sentence defendant to a term of
imprisonment, recommend that defendant not be required to self-
Surrender to serve his sentence until on or after September i, 2020,
unless defendant violates the conditions of his bond.

NATURE OF THE OFFENSE

 

4. Defendant understands that for defendant to be guilty of
the crime charged in the single-count information, that is, wire
fraud, in violation of Title 18, United States Code, Section 1343,
the following must be true: (1) defendant knowingly participated in,
devised, or intended to devise a scheme or plan to defraud, or a
scheme or plan for obtaining money or property by means of false or
fraudulent pretenses, representations, or promises; (2) the
statements made or facts omitted as part of the scheme were material;
that is, they had a natural tendency to influence, or were capable of

4

 

 
LO

id

12

3

14

Le

16

17

18

13

20

2d

22

23

24

an

26

21

23

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page5of18 Page ID#:17

influencing, a person to part with money or property; (3) defendant

acted with the intent to defraud; that is, the intent to cheat; and

(4) defendant used, or caused to be used, a wire communication to

carry out or attempt to carry out an essential part of the scheme.
PENALTIES AND RESTITUTION

5. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of Title 18, United States
Code, Section 1343 is: 20 years’ imprisonment; a three-year period of
supervised release; a fine of $250,000 or twice the gross gain or
gross loss resulting from the offense, whichever is greatest; anda
mandatory special assessment of $100.

6. Defendant understands that supervised release is a period
of time following imprisonment during which defendant will be subject
to various restrictions and requirements. Defendant understands that
if defendant violates one or more of the conditions of any supervised
release imposed, defendant may be returned to prison for all or part
of the term of supervised release authorized by statute for the
offense that resulted in the term of supervised release, which could
result in defendant serving a total term of imprisonment greater than
the statutory maximum stated above.

tH Defendant understands that defendant will be required to
pay full restitution to the victims of the offense to which defendant
is pleading guilty. Defendant agrees that, in return for the USAO’s
compliance with its obligations under this agreement, the Court may
order restitution to persons other than the victims of the offense to
which defendant is pleading guilty and in amounts greater than those
alleged in the count to which defendant is pleading guilty. In
particular, defendant agrees that the Court may order restitution to

5

 

 
 

10

11

12

13

14

15

16

17

18

19

20

el

22

23

24

25

26

27
28

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page 6of18 Page ID#:18

any victim of any of the following for any losses suffered by that
victim as a result: (a) any relevant conduct, as defined in U.S.S.G.
§ 1B1.3, in connection with the offense to which defendant is
pleading guilty. The parties currently believe that the applicable
amount of restitution is approximately $1,488,556.51, but recognize
and agree that this amount could change based on facts that come to
the attention of the parties prior to sentencing.

8. Defendant understands that, by pleading guilty, defendant
may be giving up valuable government benefits and valuable civic
rights, such as the right to vote, the right to possess a firearm,
the right to hold office, and the right to serve on a jury.
Defendant understands that once the court accepts defendant’s guilty
plea, it will be a federal felony for defendant to possess a firearm
or ammunition. Defendant understands that the conviction in this
case may also subject defendant to various other collateral
consequences, including but not limited to revocation of probation,
parole, or supervised release in another case and suspension or
revocation of a professional license. Defendant understands that
unanticipated collateral consequences will not serve as grounds to
withdraw defendant’s guiity plea.

9, Defendant understands that, if defendant is not a United
States citizen, the felony conviction in this case may subject
defendant to: removal, also known as deportation, which may, under
some circumstances, be mandatory; denial of citizenship; and denial
of admission to the United States in the future. The court cannot,
and defendant’s attorney also may not be able to, advise defendant
fully regarding the immigration consequences of the felony conviction
in this case. Defendant understands that unexpected immigration

6

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page 7of18 Page ID #:19

consequences will not serve as grounds to withdraw defendant’s guilty
plea.
FACTUAL BASIS

10. Defendant admits that defendant is, in fact, guilty of the
offense to which defendant is agreeing to plead guilty. Defendant
and the USAO agree to the statement of facts provided below and agree
that this statement of facts is sufficient to support a plea of
guilty to the charge described in this agreement and to establish the
Sentencing Guidelines factors set forth in paragraph 11 below but is
not meant to be a complete recitation of all facts relevant to the
underlying criminal conduct or all facts known to either party that
relate to that conduct.

Defendant owned and operated Freshstart Home Solutions LLC
(“Freshstart”) in Huntington Beach, California. Freshstart was in
the business of renovating and selling homes for profit.

Beginning in or around October 2017 and centinuing until in or
around July 2019, in Orange County, within the Central District of
California, and elsewhere, defendant, knowingly and with the intent
to defraud, devised, participated in, and executed a scheme to
defraud and obtain money from investors by means of materially false
and fraudulent representations, and the concealment of material facts
in connection with a home flipping scheme.

Defendant, through Freshstart, solicited investors to loan money
to Freshstart, through promissory notes and joint venture agreements
secured by specific residential properties. Defendant promised to
renovate and sell the specific property, using the proceeds to pay
the investor back his or her principle with interest or through a

profit split.

 

 
10
xe
ie
i
14
Le
16
i
18
io
ZG
ZL
22
22
24
25
26
27

28

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page 8of18 Page ID #:20

Defendant promised investors that their money would only be
spent on renovations for the specific property described in the
promissory note or joint venture agreement.

While in most instances defendant used a portion of the investor
funds on the specific property, defendant improperly used investor
funds to make payments to other investors in a Ponzi-like fashion, to
pay off expenses on different properties, for his general business
expenses, and for his own personal purposes.

From the fraudulent scheme, defendant caused eight investors to
lose approximately $1,731,556.51.

In furtherance of the scheme, on or about December 5, 2018,
defendant caused victim K.S. to wire $300,000 from his Charles Schwab
Bank account located in San Franciscce, California, through the
servers of the Federal Reserve Bank located in East Rutherford, New
Jersey, to Lawyers Title Company’s Union Bank account located in
Burbank, California, for the purpose of funding a loan for the
rehabilitation of 1500 Irvine Avenue, Newport Beach, California.

SENTENCING FACTORS

 

ll. Defendant understands that in determining defendant’s
sentence the Court is required to calculate the applicable Sentencing
Guidelines range and to consider that range, possible departures
under the Sentencing Guidelines, and the other sentencing factors set
forth in 18 U.S.C. § 3553(a). Defendant understands that the
Sentencing Guidelines are advisory only, that defendant cannot have
any expectation of receiving a sentence within the calculated
Sentencing Guidelines range, and that after considering the
Sentencing Guidelines and the other § 3553(a) factors, the Court will
be free to exercise its discretion to impose any sentence it finds

8

 
19
deol.
LZ
Lace
14
LS.
16
iL?
18
LS
20
al
ie
23
24
25
26
a

28

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page9of18 Page ID#:21

appropriate up to the maximum set by statute for the crime of

conviction.

12. Defendant and the USAO agree to the following applicable

Sentencing Guidelines factors:

Base Offense Level: 7 U.5.5.G6. §$ 2B1.1 (a) (1)
Loss > $1,500,000 +16 U.S.S.G. § 2Bl.1(b) (1) (TI)
Acceptance of

Responsibility: —3 Us8.S6G. S$ SE1.1 (a) & (db)
Total Offense Level: 20

The USAO will agree to a two-level downward adjustment for
acceptance of responsibility (and, if applicable, move for an
additional one-level downward adjustment under U.S.S.G. § 3H1.1(b))
only if the conditions set forth in paragraph 3c are met and if
defendant has not committed, and refrains from committing, acts
constituting obstruction of justice within the meaning of U.S.S.G.

§ 3Cl1.1, as discussed below. Subject to paragraph 24 below,
defendant and the USAO agree not to seek, argue, or suggest in any
way, @ither orally or in writing, that any other specific offense
characteristics, adjustments, or departures relating to the offense
level be imposed. Defendant agrees, however, that if, after signing
this agreement but prior to sentencing, defendant were to commit an
act, or the USAO were to discover a previously undiscovered act
committed by defendant prior to signing this agreement, which act, in
the judgment of the USAO, constituted obstruction of justice within
the meaning of U.8.8.G. § 3Cl.1, the USAC would be free ta seek the
enhancement set forth in that section and to argue that defendant is
not entitled to a downward adjustment for acceptance of
responsibility under U.S.S.G. § 3H1.1.

g

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

ee

23

24

25

26

27

28

 

 

 

Case 8:20-cr-00068-JVS Document 6 Filed 06/11/20 Page 10 o0f18 Page ID #:22

13. Because the justice system is facing an unprecedented
crisis, the parties agree that the defendant is entitled to a one-
level downward variance as recognition of defendant’s extraordinary
acceptance of responsibility and his lessening the burden on the
court system by: (1) agreeing to be charged by information at a time
when the grand jury is suspended and no indictments can be returned;
(2) waiving any right to presence and pleading guilty at the earliest
opportunity by VTC (or telephone, if VTC is not reasonably
available); (3) waiving any right to presence and agreeing to be
sentenced by VTC (or telephone, if VTC is not reasonably available);
(4) agreeing to appear at all other times by VTC or telephone; and
(5) waiving appellate rights as referenced below.

14. Defendant understands that there is no agreement as to
defendant’s criminal history or criminal history category.

15. Defendant and the USAO reserve the right to argue for a
sentence outside the sentencing range established by the Sentencing
Guidelines based on the factors set forth in 18 U.S.C. § 3553(a) (1),
(a) (2), (a) (3), (a) (6), and (a) (7).

WAIVER OF CONSTITUTIONAL RIGHTS

 

16. Defendant understands that by pleading quilty, defendant

gives up the following rights:

a. The right to persist in a plea of not guilty.
b. The right to a speedy and public trial by jury.
Cc. The right to be represented by counsel - and if

necessary have the court appoint counsel - at trial. Defendant
understands, however, that, defendant retains the right to be
represented by counsel - and if necessary have the court appoint
counsel - at every other stage of the proceeding.

10

 

 
 

10
li
12
LS
14
LS
LG
17
18
LS
20
aL
a2
23
24
20
26
ZT
28

 

 

 

Case 8:20-cr-00068-JVS Document 6 Filed 06/11/20 Page 11o0f18 Page ID #:23

ad. The right to be presumed innocent and to have the
burden of proof placed on the government to prove defendant guilty
beyond a reasonable doubt.

e. The right to confront and cross-examine witnesses
against defendant.

fs The right to testify and to present evidence in
opposition to the charges, including the right to compel the
attendance of witnesses to testify.

Ox The right not to be compelled to testify, and, if
defendant chose not to testify or present evidence, to have that
choice not be used against defendant.

h. Any and all rights to pursue any affirmative defenses,
Fourth Amendment or Fifth Amendment claims, and other pretrial
motions that have been filed or could be filed.

WAIVER OF APPEAL OF CONVICTION

 

17. Defendant understands that, with the exception of an appeal
based on a claim that defendant’s guilty plea was involuntary, by
pleading guilty defendant is waiving and giving up any right to
appeal defendant’s conviction on the offense to which defendant is
pleading guilty. Defendant understands that this waiver includes,
but is not limited to, arguments that the statute to which defendant
is pleading guilty is unconstitutional, and any and all claims that
the statement of facts provided herein is insufficient to support
defendant’s plea of guilty.

LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 

18. Defendant agrees that, provided the Court imposes a term of
imprisonment within or below the range corresponding to an offense
level of 20 and the criminal history category calculated by the

11

 

 
 

10
ll
Le
is
14
LS
16
17
18
12
20
21
22
23
24
ee)
26
27
28

 

 

 

Case 8:20-cr-00068-JVS Document 6 Filed 06/11/20 Page 12 of 18 Page ID #:24

Court, defendant gives up the right to appeal all of the following:
(a) the procedures and calculations used to determine and impose any
portion of the sentence; (b) the term of imprisonment imposed by the
Court; (c) the fine imposed by the court, provided it is within the
statutory maximum; (d) the term of probation or supervised release
imposed by the Court, provided it is within the statutory maximum;
(e) the amount and terms of any restitution order, provided it
requires payment of no more than $1,488,556.51; and (f) any of the
following conditions of probation or supervised release imposed by
the Court: the conditions set forth in General Order 20-04 of this
Court; the drug testing conditions mandated by 18 U.S.C.

§§ 3563(a) (5) and 3583(d); and the alcohol and drug use conditions
authorized by 16 U.8.0. § S563 (5) 17).

19. The USAO agrees that, provided the Court imposes a term of
imprisonment within or above the range corresponding to an offense
level of 20 and the criminal history category calculated by the
Court, the USAO gives up its right to appeal any portion of the
sentence.

RESULT OF WITHDRAWAL OF GUILTY PLEA

 

20. Defendant agrees that if, after entering a guilty plea
pursuant to this agreement, defendant seeks to withdraw and succeeds
in withdrawing defendant’s guilty plea on any basis other than a
claim and finding that entry into this plea agreement was
involuntary, then (a) the USAO will be relieved cf all of its
obligations under this agreement; and (b) should the USAO choose to
pursue any charge that was either dismissed or not filed as a result
of this agreement, then (i) any applicable statute of limitations
will be tolled between the date of defendant’s signing of this

12

 

 
10
11
12
13
14
is
16
1?
18
19
20
21
22
23
24
25
26
27

28

 

 

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page 13 o0f18 Page ID #:25

agreement and the filing commencing any such action; and

(ii) defendant waives and gives up all defenses based on the statute
of limitations, any claim of pre-indictment delay, or any speedy
trial claim with respect to any such action, except to the extent
that such defenses existed as of the date of defendant’s signing this

agreement.

EFFECTIVE DATE OF AGREEMENT

 

21. This agreement is effective upon signature and execution of
all required certifications by defendant, defendant’s counsel, and an

Assistant United States Attorney.

BREACH OF AGREEMENT

 

22. Defendant agrees that if defendant, at any time after the
signature of this agreement and execution of all required
certifications by defendant, defendant’s counsel, and an Assistant
United States Attorney, knowingly violates or fails to perform any of
defendant’s obligations under this agreement (“a breach”}, the USAO
may declare this agreement breached. All of defendant’s obligations
are material, a single breach of this agreement is sufficient for the
USAO to declare a breach, and defendant shall not be deemed to have
cured a breach without the express agreement of the USAO in writing.
If the USAO declares this agreement breached, and the Court finds
such a breach to have occurred, then: (a) if defendant has previously
entered a guilty plea pursuant to this agreement, defendant will not
be able to withdraw the guilty plea and (b) the USAO will be relieved
of all its cbligations under this agreement.

23. Following the Court’s finding of a knowing breach of this
agreement by defendant, should the USAC choose to pursue any charge
that was not filed as a result of this agreement, then:

13

 

 
 

10
LL
12
13
14
15
16
17?
18
La
20
on
22
23
24
25
26
27
28

 

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page 14 0f18 Page ID #:26

a. Defendant agrees that any applicable statute of
limitations is tolled between the date of defendant’s signing of this
agreement and the filing commencing any such action.

b, Defendant waives and gives up all defenses based on
the statute of limitations, any claim of pre-indictment delay, or any
speedy trial claim with respect to any such action, except to the
extent that such defenses existed as of the date of defendant’s
signing this agreement.

Cc. Defendant agrees that: (i) any statements made by
defendant, under oath, at the guilty plea hearing (if such a hearing
occurred prior to the breach); (ii) the agreed to factual basis
statement in this agreement; and (iii) any evidence derived from such
statements, shall be admissible against defendant in any such action
against defendant, and defendant waives and gives up any claim under
the United States Constitution, any statute, Rule 410 of the Federal
Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal
Procedure, or any other federal rule, that the statements or any
evidence derived from the statements should be suppressed or are
inadmissible.

COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

OFFICE NOT PARTIES

 

24, Defendant understands that the Court and the United States
Probation and Pretrial Services Office are not parties to this
agreement and need not accept any of the USAO’s sentencing
recommendations or the parties’ agreements to facts or sentencing
factors.

25. Defendant understands that both defendant and the USAO are
free to: (a) supplement the facts by supplying relevant information

14

 

 
 

10
it
LZ
13
14
LS
16
LY
18
te,
20
2d.
Ze
aS
24
25
26
27

28

 

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page 15o0f18 Page ID #:27

to the United States Probation and Pretrial Services Office and the
Court, (b) correct any and all factual misstatements relating to the
Court’s Sentencing Guidelines calculations and determination of
sentence, and (c) argue on appeal and collateral review that the
Court’s Sentencing Guidelines calculations and the sentence it
chooses to impose are not error, although each party agrees to
maintain its view that the calculations in paragraph 11 are
consistent with the facts of this case. While this paragraph permits
both the USAO and defendant to syle full and complete factual
information to the United States Probation and Pretrial Services
Office and the Court, even if that factual information may be viewed
as inconsistent with the facts agreed to in this agreement, this
paragraph does not affect defendant’s and the USAO’s obligations not
to contest the facts agreed to in this agreement.

26. Defendant understands that even if the Court ignores any
sentencing recommendation, finds facts or reaches conclusions
different from those agreed to, and/or imposes any sentence up to the
maximum established by statute, defendant cannot, for that reason,
withdraw defendant’s guilty plea, and defendant will remain bound to
fulfill all defendant’s obligations under this agreement. Defendant
understands that no one -- not the prosecutor, defendant’s attorney,
or the Court -- can make a binding prediction or promise regarding
the sentence defendant will receive, except that it will be within
the statutory maximum.

NO ADDITIONAL AGREEMENTS

 

27, Defendant understands that, except as set forth herein,
there are no promises, understandings, or agreements between the USAO
and defendant or defendant’s attorney, and that no additional

LS

 

 
 

o @

10
11
12
13
14
15
16
17
18
19
20
van
22
23
24
25
26
27
28

|

 

 

 

 

Case 8:20-cr-00068-JVS Document6 Filed 06/11/20 Page 16 of18 Page ID #:28

promise, understanding, or agreement may be entered into unless ina
writing signed by all parties or on the record in court.
PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING
28. The parties agree that this agreement will be considered

part of the record of defendant’s guilty plea hearing as if the
entire agreement had been read into the record of the proceeding.

AGREED AND ACCEPTED

UNITED STATES ATTORNEY’S OFFICE

FOR THE CENTRAL DISTRICT OF

CALIFORNIA

NICOLA T. HANNA
United States Attorney

/s/ 06-11-2020

 

 

JENNIFER L. WAIER Date
Assistant United States Attorney

 

 

 

 

bb- 0F -20
CPATRICK WONES” Date
Defendant
6-8-2020
Date

     

Deputy Fede Public Defender
Attorney for Defendant
PATRICK WONG

16

 

 
 

10
11
L2
L3
14
15
16
17
18
19
20
2a
22
23
24
25
26
27
28

 

 

 

Case 8:20-cr-00068-JVS Document 6 Filed 06/11/20 Page 17 of18 Page ID #:29

CERTIFICATION OF DEFENDANT

I have read this agreement in its entirety. I have had enough
time to review and consider this agreement, and I have carefully and
thoroughly discussed every part of it with my attorney. I understand
the terms of this agreement, and I voluntarily agree to those terms.
I have discussed the evidence with my attorney, and my attorney has
advised me of my rights, of possible pretrial motions that might be
filed, of possible defenses that might be asserted either prior to or
at trial, of the sentencing factors set forth in 18 U.S.C. § 3553(a),
of relevant Sentencing Guidelines provisions, and of the consequences
of entering into this agreement. No promises, inducements, or
representations of any kind have been made to me other than those
contained in this agreement. No one has threatened or forced me in
any way to enter into this agreement. I am satisfied with the
representation of my attorney in this matter, and I am pleading
guilty because I am guilty of the charges and wish to take advantage

of the promises set forth in this agreement, and not for any other

 

 

reason.
Popes 0b - 08-20
PATRICK WeNG — Date
Defendant

17

 

 
 

10
11
12
12
14
15
16
17
18
19
20
21.
22
23
24
25
26
27

28

 

 

Case 8:20-cr-00068-JVS Document 6 Filed 06/11/20 Page 18 0f18 Page ID #:30

CERTIFICATION OF DEFENDANT’S ATTORNEY

I am Patrick Wong’s attorney. I have carefully and thoroughly
discussed every part of this agreement with my client. Further, I
have fully advised my client of his rights, of possible pretrial
motions that might be filed, of possible defenses that might he
asserted either prior to or at trial, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines
provisions, and of the consequences of entering into this agreement.
To my knowledge: no promises, inducements, or representations of any
kind have been made to my client other than those contained in this
agreement; no one has threatened or forced my client in any way to
enter into this agreement; my client’s decision to enter into this
agreement is an informed and voluntary one; and the factual basis set
forth in this agreement is sufficient to support my client’s entry of

a guilty plea pursuant to this agreement.

 

6-8-2020

 

 
  

Date

 

ANDREA JACOBS
Deputy Federa blic Defender
Attorney for Defendant

PATRICK WONG

18

 

 
